DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 01/25/2022.
The Amendments to Claims 1-3, 5, and 7, filed 01/25/2022, are acknowledged and accepted.
Claims 19-20, filed 01/25/2022, are still withdrawn without traverse.

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. Applicant argues that the Applicant respectfully submits that focusing the “first imaging beam 1032” and/or the “imaging beam 1042” of Fan onto first or second “display screen[s]’ of Fan is not equivalent nor suggestive of “an imaging lens assembly for collimating the one or more pre-collimated FOC beams to provide one or more transmitted FOC beams’ (emphasis added) and “the pixel controller controls locations of the one or more pre-collimated FOC beams with respect to a focal surface of the imaging lens assembly so that the one or more transmitted FOC beams are projected as collimated beams into desired directions in object space determined by the locations” (emphasis added) as recited in amended Claim 1. In particular, the generation of “focused images” viewable on particular “display panels of Fan is fundamentally different than and precludes the operation of “the pixel controller controls locations of the one or more pre-collimated FOC beams with respect to a focal surface of the imaging lens assembly so that the one or more transmitted FOC beams are projected as collimated beams into desired directions in object space determined by the locations.  
.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (2017/0109115), hereinafter Fan.
Regarding claim 1, Fan discloses, in figure 10, an imaging transmitter (1000, projection box) (paragraph 0061), comprising:  a light source (1006, light source) for providing modulated light (paragraph 0061); a pixel controller (1004, controller) configured for dynamic selection of at least a portion of the modulated light to provide one or more pre-collimated free-space optical 
Regarding claim 7, Fan discloses, in figure 10, an imaging transmitter (1000, projection box) (paragraph 0061), further comprising a non-movable optical element, wherein the pixel controller (1004, controller) is coupled to control the optical element for defining the one or more pre-collimated FOC beams by selectively transmitting only a portion of the modulated light to reach the imaging lens assembly (paragraph 0061 discloses First projection lens group 1010 focuses first imaging beam 1032 onto the rear surface of first display panel 1034, which is coupled within an opening in housing 1002).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (2017/0109115), hereinafter Fan as applied to claim 1 above, and further in view of McKenna (2011/0242532).
Regarding claim 8, Fan discloses all the limitations in common with claim 1, and such is hereby incorporated.
Fan fails to disclose wherein the light source consists of a single light source, and wherein the optical element comprises a waveguide structure, further comprising a fiber bundle between the light source and the waveguide structure.
McKenna discloses Fan fails to disclose wherein the light source consists of a single light source, and wherein the optical element comprises a waveguide structure, further comprising a fiber bundle between the light source and the waveguide structure (paragraph 0026).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Fan with the waveguide structure and fiber bundle of McKenna for the purpose of transmitting the collected light.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (2017/0109115), hereinafter Fan as applied to claim 1 above, and further in view of Campbell et al. (2017/0351042), hereinafter Campbell.
Regarding claim 9, Fan discloses all the limitations in common with claim 1, and such is hereby incorporated.

Campbell discloses the light source consists of a single light source and wherein the optical element comprises an electronically controlled fast steering mirror (paragraph 0028).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Fan with the steering mirror of McKenna for the purpose of transmitting light to a particular direction.
Regarding claim 10, Fan discloses all the limitations in common with claim 1, and such is hereby incorporated.
Fan fails to disclose the light source consists of a single light source and wherein the optical element comprises an optically dispersive element.
McKenna discloses the light source consists of a single light source and wherein the optical element comprises an optically dispersive element (paragraph 0028).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Fan with the steering mirror of McKenna for the purpose of transmitting light to a particular direction.

Allowable Subject Matter
Claims 13-18 are allowed.
The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a free-space optical communications (FOC) system having all the claimed features of applicant's instant invention, specifically including: a second FOC node remotely located from the first FOC node including at least an imaging receiver (Rx) positioned to receive the transmitted FOC modulated beam, the imaging Rx comprising:  a detector pixel controller configured for dynamic selection of at least one detection pixel from the photodetector pixels; and a detector imaging lens assembly for focusing the FOC 
Claims 2-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 2, wherein the claimed invention comprises, in claim 2, wherein the light source comprises an emitter array including a two dimensional (2D) array of directly modulated Tx pixels, and wherein the pixel controller is configured for dynamic selection of at least one emitting pixel from the array of modulated Tx pixels to provide the pre-collimated FOC beam, and wherein the modulated Tx pixels are each independently selectable by the pixel controller, as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872